21-10529-shl         Doc 55      Filed 07/27/21 Entered 07/27/21 10:05:37       Main Document
                                               Pg 1 of 1




                                     101 Par k Av en ue, 2 8t h Fl o or
                                     New Yor k, Ne w Y or k 1 017 8
                                          Tel : (2 12 ) 643 - 70 00

 S. Jason Teele                                                                       The Legal Center
 Member                                                                            One Riverfront Plaza
 Direct Dial: 973-643-4779                                                           Newark, NJ 07102
                                                                                    Tel: (973) 643-7000
 Email: steele@sillscummis.com


July 27, 2021

VIA ECF

The Honorable Judge Sean H. Lane
United States Bankruptcy Judge
One Bowling Green
New York, New York 10004-1408

Re:      In re Ninety-Five Madison Company LP, Case No. 21-10529 (SHL)

Dear Judge Lane:

        We write on behalf of Vitra, Inc. (“Vitra”), a creditor in the above-referenced chapter 11
case in response to the Debtor’s submission from yesterday [Docket No. 54] (the “Supplemental
Declaration”).

       Each of the exhibits attached to the Supplemental Declaration constitutes inadmissible
hearsay under Federal Rule of Evidence 802. Vitra objects to the admission of the exhibits on that
basis.

       Vitra respectfully requests that the Court either strike the exhibits from the record or
decline to ascribe them any evidentiary weight. To the extent that the Debtor intends to rely on
the exhibits during today’s hearing, or to introduce them into evidence, Vitra intends to object at
the hearing.

        Finally, Vitra objects to the Supplemental Declaration in its entirety because the Court
afforded the Debtor an opportunity to reply to any supplemental submission made by Vitra last
Friday, July 23, 2021. Vitra elected not to make a further submission. Therefore the Supplemental
Declaration is an inappropriate response to nothing.

Very truly yours,


S. Jason Teele

cc:      Charles E. Simpson, Esq. (via CM/ECF)




8204348 v1
